Per Curiam. The appellants, on a bill of complaint in chancery filed against them by the appellees in the Circuit Court of Macon County, were temporarily enjoined from settling with S. A. Tuttle & Co., for work done, and material furnished under and by virtue of “ An ordinance providing for the improvement of West Eldorado street from Van Dyke street west to the west end of said Eldorado street,” passed by the city council of Decatur, and from paying said firm any money whatever on account of a contract between them and the city of Decatur for the making of said improvement, and from issuing and delivering to them any bonds, vouchers or other evidence of indebtedness of the said city, in payinent of deferred installments of special taxes mentioned in said ordinance, and from paying them any moneys whatever on account of said alleged improvement, until a further hearing of the cause. The temporary injunction was ordered to issue upon motion of the appellees, based upon their bill of complaint sworn to. The appellants resisted said motion and excepted to the court making this order for the temporary injunction, and' bring the case to this court, claiming that the facts set out in the bill of complaint did not warrant the granting of the temporary injunction ordered. We have carefully read the bill and the briefs of counsel for the parties, and after fully considering them we think the order of the Circuit Court granting the temporary injunction set out in this record was justified from the facts set out in said bill of complaint; and until said bill is answered and the cause heard the appellees were entitled to the preliminar injunction that was awarded. Order affirmed.-